UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)December 2, 2014 MINERCO RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 333-156059 27-2636716 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 800 Bering Drive Suite 201 Houston, TX 77057 (Address of principal executive offices, including zip code.) (888) 473-5150 (Registrant’s telephone number, including area code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On December 2, 2014, through our subsidiary, VitaminFIZZ, LLC. (“VF”), we entered into a Sales and Marketing Agency Agreement (the “Agreement”) with Advantage Sales and Marketing, LLC (“Broker”), a California Limited Liability Company (“Advantage”) giving Advantage the exclusive right to act as VF’s agent for solicitation of sales of VitaminFIZZ ® to retailers and distributors in the territory of Southern California and Nevada.The agreement calls for a retainer fee of $5,000 per month for the first twelve months and then 5% commission on net sales thereafter.The agreement is on a month to month basis and maybe terminated with 90 day advance written notice. The foregoing description of the Agreement is qualified in its entirety by reference to the full text of the Agreement, attached as Exhibit 10.1 to the Current Report on Form 8-K filed with the Securities and Exchange Commission and incorporated herein by reference. On December 10, 2014, we issued the attached press release that included a description of the agreement.A copy of the press release is attached as Exhibit 99.1 to this Report on Form 8-K. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS EXHIBITS, FINANCIAL STATEMENT SCHEDULES Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Sales and Marketing Agency Agreement with Advantage Sales and Marketing, LLC X Press Release, dated December 10, 2014 X 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MINERCO RESOURCES, INC. Dated: December 10, 2014 By: /s/V. Scott Vanis V. Scott Vanis 3
